Citation Nr: 1534353	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right lower extremity disability, claimed as right lower leg nerve damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a Board Videoconference hearing in January 2015. He failed to appear at the hearing, did not request postponement, and has not shown good cause for the failure to appear.  Hence, the appeal will proceed as the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d)(2014).

This case was most recently before the Board in February 2015 when the claim was remanded for further development.  A June 2015 supplemental statement of the case was issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

A chronic right leg neurological disability was not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's right lower extremity disability and his active service.


CONCLUSION OF LAW

A right lower extremity neurological disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims that he suffers from a right leg neurological disability that was caused by his in-service duties as a rigger and parachute inspector, including parachute jumps and lifting heavy cargo chutes.  

In the alternative, he asserts that his current disability is due to a police dog attack in Germany in 1970, nearly 45 years ago. 

Service treatment records reflect that the Veteran was treated for multiple puncture lacerations of the right thigh and calf in December 1970.  Records reflect that the Veteran was attacked by a police dog in December 1970.  Personnel records confirm that the Veteran was assigned parachute duty.  His DD 214 identifies his military occupational specialty as a rigger and parachute inspector.  

A November 1971 separation examination reflected a normal clinical evaluation of the Veteran's lower extremities and neurological system.  It was noted that the Veteran had experienced multiple dog bites to his right lower extremity in December 1970 but had no problems at the present time.  A dog bite scar was observed on the right thigh and leg. 

Next, post-service evidence does not reflect complaints of right leg neurological problems for many decades following separation from service.  A review of the post-service medical evidence of record shows that the Veteran was diagnosed with a right foot drop and right radiculopathy in 2009.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis (simply stated, that the Veteran has had this problem since 1970).  

The Veteran's reported history of continued right leg neurological symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to neurological problems of the right leg until 2009.  Significantly, when the Veteran first sought treatment for right leg neurological issues in January 2009, he reported severe intense pain of the right leg, which had started only one and a half months prior, more than 30 years after service. 

The Veteran once again sought treatment in May 2009 for right leg pain radiating to his right foot.  He reported that he had been suffering from this problem for 7 to 8 months (again, it is the Veteran himself that provides evidence again this claim).  His own statements at the time of treatment provide evidence against his current assertions that he has suffered from this disability since service. 

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence (in this case, the Veteran's own statements) that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 30 years after service.  This long period without problems weighs against the claim.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim.  The Board finds it significant that when the Veteran first sought treatment for his right leg neurological problems in early 2009, he reported an onset of only a few months prior.  The Veteran did not report having experienced problems with his leg continuously since service. 

The Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for his right leg neurological problems for over 30 years following separation from service.  The value of the Veteran's assertions (regarding the limited question of whether he has had a problem with this disability for 40 years) are additionally diminished, given that there is clinical evidence indicating that his right lower extremity and neurological systems were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of right leg neurological problems since service lack accuracy and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of right leg neurological problems are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the right leg neurological problems that the Veteran has today are connected to service, to include a dog bite, parachute jumps, or his duties as a rigger and parachute inspector.  

In this regard, the Board has considered carefully the issue of whether the injury in service many years later caused the problem at issue, notwithstanding the fact that the problem did not materialized until many years after service. 

At a June 2015 VA examination the Veteran reported constant right leg tingling, and numbness associated with moderate intermittent pain in his leg.  He was diagnosed with peripheral sensory neuropathy and right L5-S1 radiculopathy.  After reviewing the Veteran's claims file and performing an examination the June 2015 examiner opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The VA examiner rationalized that the Veteran's service treatment records contain no documentation of complaint, treatment or diagnosis related to the claimed neurological condition.  He noted that there was no documented complaint or treatment for 38 years until 2009.  After reviewing the evidence the VA examiner stated that the evidence and records fail to show that this condition was incurred during active service. This clear medical opinion provides evidence against this claim.

The Board has considered that a March 2010 Administrative Decision determined that the in-service dog attack was due to the Veteran's own willful misconduct.  The Veteran adamantly disputes this finding.  Nevertheless, whether or not the Veteran's in-service dog bites were the result of his willful misconduct (or not) has no effect on the Board's determination.  The June 2015 VA examiner clearly indicated that the Veteran's current disability is not related to any in-service injury, event or illness.  In other words, the dog bite did not cause the current problem.    

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the June 2015 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has a neurological disability of the right leg related to his active service, as a lay person he is not competent to relate any current diagnosis of a neurological disability, to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, his medical opinion is outweighed by the medical opinion of the examiner.

In sum, the Veteran was treated for dog bites in service and served in the capacity of a rigger and parachute inspector.  However, the evidence does not demonstrate a diagnosis of current right leg neurological problems associated with these in-service complaints/injuries many years ago.  The June 2015 VA examiner has competently opined that any right leg neurological disability the Veteran has today is less likely than not related to service .  There is no competent medical opinion of record to the contrary.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his claim in June 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2015.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the February 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right lower extremity disability, claimed as right lower leg nerve damage, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


